Title: From Benjamin Franklin to [Antoine-Jean Amelot de Chaillou], [11 September 1781]
From: Franklin, Benjamin
To: Amelot de Chaillou, Antoine-Jean


[September 11, 1781]
Departure without paying them a very considerable Sum, due for Goods purchased of them by him for the State of South Carolina; and they have desired me to certify, that the said Capt. Gillon was duly authorised by that State to purchase Goods for the public Service thereof. In Compliance with their Request, I beg leave to acquaint your Excellency That I have seen the written Powers given by the said State to the said Captain Gillon, and that they appeared to me to be authentic and in due form; and if the Goods purchased of Lamarque fabre are of the kind ordered, such as clothing for the Troops, Arms, Ammunition, & the like, there is no Doubt but the State will hold itself obliged to pay for them. The Enemy being at present in that Country, and in Possession of the Capital, may occasion some Delay; and these marchands may suffer greatly by that Delay. If therefore no Reasons appear to your Excellency, that make the granting them a Surseance improper, I wish they may obtain that Favour.
I am, with Respect, &c.
La Lettre cy dessus a été envoyée en François.
